Citation Nr: 0106605	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  94-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by pain and stiffness of joints and 
muscles due to an undiagnosed illness.  

2.  Entitlement to service connection for arthritis of 
multiple joints.  

3.  Entitlement to service connection for a heart disorder.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.  

5.  Entitlement to service connection for a chronic 
disability manifested by hematuria due to an undiagnosed 
illness.  

6.  Entitlement to service connection for a chronic 
disability manifested by difficulty breathing due to an 
undiagnosed illness.  

7.  Entitlement to service connection for a chronic 
disability manifested by essential tremors due to an 
undiagnosed illness.  

8.  Entitlement to service connection for a chronic 
disability manifested by sleep disturbances due to an 
undiagnosed illness.  

9.  Entitlement to service connection for a chronic 
disability manifested by headaches due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had certified active service from June 21, 1964 
to December 18, 1964 and from September 20, 1990 to January 
18, 1991 with additional periods of active duty for training 
and/or inactive duty for training.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from 
September 1993 and November 1995 rating decisions of the 
Nashville, Tennessee Regional Office (RO).  The September 
1993 rating decision denied service connection for pain and 
stiffness in joints and muscles.  The November 1995 rating 
decision denied service connection for a chronic disability 
manifested by pain and stiffness of joints and muscles due to 
an undiagnosed illness.  Service connection was also denied 
for degenerative joint disease of the left knee, left elbow, 
right shoulder, the hips and the cervical spine.  For 
appellate purposes, the issue was procedurally developed as 
service connection for arthritis of multiple joints.  In 
April 1996, the Board remanded this appeal to the RO to 
verify the veteran's periods of active duty for training 
and/or inactive duty for training and to afford the veteran a 
VA orthopedic examination.  

A February 1998 rating decision, in pertinent part, granted 
service connection for degenerative arthritis of the left 
knee and assigned a 10 percent disability evaluation.  
Service connection was denied for a chronic disability 
manifested by hematuria due to an undiagnosed illness, for a 
chronic disability manifested by difficulty breathing due to 
an undiagnosed illness, and for a chronic disability 
manifested by headaches due to an undiagnosed illness.  A 
March 1998 rating decision denied service connection for 
post-traumatic stress disorder.  A May 1998 rating decision, 
in pertinent part, denied service connection for a chronic 
disability manifested by essential tremors due to an 
undiagnosed illness and for a chronic disability manifested 
by sleep disturbances due to an undiagnosed illness.  Service 
connection for arthritis of multiple joints, including 
degenerative joint disease of the lumbosacral spine, was also 
denied.  A December 1998 rating decision, in pertinent part, 
denied service connection for a heart disorder.  The veteran 
has been represented throughout this appeal by the Veterans 
of Foreign Wars of the United States.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal, as to the issue of 
service connection for degenerative joint disease of the 
lumbosacral spine, has been obtained by the RO.  

2.  The veteran's arthritic process of the lumbosacral spine 
has been reasonably shown to have had origins resulting from 
trauma to that region during active duty for training.  



CONCLUSION OF LAW

Traumatic arthritis of the lumbosacral spine was incurred in 
active service.  38 U.S.C.A. §§ 5107, 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case as to the issue of 
service connection degenerative joint disease of the 
lumbosacral spine.  Accordingly, the Board concludes that 
remanding such claim for additional development under the new 
statute is not necessary, and reviewing the claims without 
remanding them is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Service Connection for Degenerative Joint Disease of the 
Lumbosacral Spine

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Active service 
includes any period of active duty for training during which 
the veteran was disabled from disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991).  Service connection may also be granted for a 
disability resulting from an injury incurred or aggravated in 
the line of duty while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 1131 (West 1991); 38 C.F.R. § 3.6 
(2000).  Additionally, where a veteran served ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(2000).  The chronic disability must have became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (2000).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2000).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3) (2000).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2000).   

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2000).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

The veteran's service medical records indicate that he was 
seen in October 1964, during his period of active service, 
with a contusion of the lumbosacral spine after falling down 
some steps.  The examiner reported that the veteran had 
marked limitation of motion.  It was noted that an X-ray was 
within normal limits.  The examiner indicated that the injury 
was incurred in the line of duty.  Pursuant to a November 
1964 examination report, the veteran checked that he had 
arthritis.  There was also a notation by the examiner, at 
that time, that the veteran had mild arthritis.  However, the 
examiner did not indicate the location of the arthritis and 
the November 1964 examination report included a notation that 
the veteran's spine and other musculoskeletal systems were 
normal.  Subsequent examination reports and treatment records 
did not refer to complaints of or treatment for a lumbar 
spine disorder.  An October 1989 examination report included 
a notation that the veteran's spine and other musculoskeletal 
systems were normal.  

VA treatment records, including examination reports, dated 
from September 1991 to August 1993 indicated that the veteran 
was treated for several disorders.  

At the December 1993 hearing on appeal, the veteran testified 
that he suffered pain and stiffness in his joints after his 
service in Saudi Arabia.  He testified that a physician told 
him that he had arthritis.  The veteran stated that he 
suffered pain in just about every joint including the elbows, 
shoulders, hips, knees and hands.  

The veteran underwent a VA orthopedic examination in December 
1993.  The diagnoses did not refer to a lumbosacral spine 
disorder.  VA treatment records dated from December 1993 to 
April 1995 referred to continued treatment.  

A June 1996 private treatment report from W. C. Dyer, Jr., 
M.D., indicated that the veteran reported that since 
returning from Saudi Arabia he had experienced muscle pain 
and joint stiffness on a daily basis.  He complained of mild 
generalized arthralgias of the low back and joints of the 
hips, knees, ankles and hands.  Dr. Dyer indicated an 
impression of arthralgias, myalgias, questionable etiology.  

The veteran underwent a VA orthopedic examination in December 
1996.  There is no indication the examiner reviewed the 
veteran's claims folder prior to the examination.  The 
veteran complained of multiple aches and pains about his 
neck, shoulders, shoulder girdle, elbows, hands, low back, 
hips, feet, and legs.  The examiner reported that he felt 
that all of such problems were related to the veteran's 
experiences in the Persian Gulf.  The examiner stated, at the 
very least, some were aggravated by the veteran's presence in 
the Persian Gulf and that, therefore, they should be service-
connected.  The examiner did not diagnose a lumbosacral spine 
disorder.  

The veteran underwent an additional VA orthopedic examination 
in October 1997.  The examiner noted that extensive medical 
work-ups were reviewed and integrated into the report.  The 
examiner reported that a review of the veteran's chart showed 
that he fell down steps in October 1964 and was diagnosed 
with a contusion of the lumbosacral spine.  The veteran was 
noted to have marked limitation in range of motion with 
negative X-rays.  The veteran reported that he had chronic 
intermittent low back pain from that time to the present.  
The assessment included probable degenerative arthritis of 
the lumbosacral spine.  The examiner noted that no X-rays 
were available to evaluate the degree of arthritis, but that 
the range of motion was limited and painful.  The examiner 
stated that it was his medical opinion that the degenerative 
arthritis, if present, could have resulted from the veteran's 
fall and back injury during service in 1964.  

The veteran underwent a VA spine examination in February 
1999.  The examiner noted that he had reviewed the veteran's 
claims folder.  It was noted that there was documentation of 
a lumbar spine injury secondary to the veteran falling down 
steps in October 1964 and that the veteran was diagnosed as 
having a contusion of the lumbar spine.  The veteran 
complained of chronic low back pain on and off since that 
time.  He indicated that the low back pain was a dull aching 
with occasional sharp pain, but no radiation down to the 
lower extremities.  It was reported that the veteran had been 
treated for low back pain for the previous fifteen to twenty 
years.  The examiner noted that an October 1997 X-ray of the 
lumbosacral spine revealed osteophytes affecting all the 
lumbar bodies without significant disc thinning, slight 
sclerosis of the articular facets of both sides of the 
lumbosacral articulation, mild osteoporosis and mild 
arthritic changes of S1 joints.  The examiner diagnosed 
chronic low back pain secondary to degenerative joint disease 
of the lumbosacral spine.  The examiner remarked that the 
veteran had a low back injury which resulted in a contusion 
of the lumbar spine in October 1964 with marked limitation of 
motion at that time.  The examiner again noted that the 
veteran had suffered chronic low back pain since then and 
that he had started seeking medical treatment for the past 
fifteen to twenty years.  It was also noted that an injury 
could increase the chance of developing arthritis.  The 
examiner stated that, therefore, the veteran's degenerative 
arthritis of the lumbosacral spine in this matter could be 
secondary to the previous injury in 1964.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicate that he was treated for a contusion of the 
lumbosacral spine in October 1964 and that he was noted to 
have marked limitation of the motion at that time.  
Additionally, the Board observes that the examiner, pursuant 
to an October 1997 VA orthopedic examination report, 
specifically noted that he had reviewed the veteran's chart 
and referred to the October 1964 injury.  The examiner 
indicated an assessment which included probable degenerative 
arthritis of the lumbosacral strain.  The examiner commented 
that it was his medical opinion that the degenerative 
arthritis, if present, could have resulted from the veteran's 
back injury during service in 1964.  

The Board observes that a February 1999 VA spine examination 
report also referred to the veteran's contusion of the lumbar 
spine in October 1964.  The veteran was also shown to have 
arthritis of the lumbosacral spine.  The examiner reported 
that X-rays of the veteran's lumbosacral spine, taken in 
October 1997, showed osteophytes affecting all the lumbar 
bodies without significant disc thinning, mild osteoporosis 
and mild arthritic changes of S1 joints.  The diagnosis was 
chronic low back pain secondary to degenerative joint disease 
of the lumbosacral spine.  The examiner noted that he had 
reviewed the veteran's claims folder and specifically 
indicated that the veteran's degenerative arthritis of the 
lumbosacral spine could be secondary to the previous injury 
in 1964.  The Board observes that the medical evidence 
clearly indicates that the veteran was treated for a 
lumbosacral spine injury during his period of active duty in 
October 1964 and that he was subsequently diagnosed with 
degenerative joint disease of the lumbosacral spine.  
Additionally, VA examiners, after reviewing the claims 
folder, have related the veteran's presently diagnosed 
lumbosacral spine disorder to the inservice injury.  
Therefore, the Board is of the view that to conclude 
otherwise than that the evidence is at least in equipoise as 
to whether a traumatic arthritic process of the lumbosacral 
spine was incurred during the veteran's period of active duty 
would not withstand Court scrutiny on the basis of the 
evidence currently of record.  Accordingly, with resolution 
of reasonable doubt in favor of the veteran, the Board 
concludes that service connection for traumatic arthritis of 
the lumbosacral spine is warranted.  


ORDER

Service connection for traumatic arthritis of the lumbosacral 
spine is granted.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a chronic disability manifested by pain and 
stiffness of the joints and muscles due to an undiagnosed 
illness; arthritis of multiple joints (other than the 
lumbosacral spine); a heart disorder; post-traumatic stress 
disorder; a chronic disability manifested by hematuria due to 
an undiagnosed illness; a chronic disability manifested by 
difficulty breathing due to an undiagnosed illness; a chronic 
disability manifested by essential tremors due to an 
undiagnosed illness; a chronic disability manifested by sleep 
disturbances due to an undiagnosed illness; and for a chronic 
disability manifested by headaches due to an undiagnosed 
illness.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 



